Exhibit 99.12 Indian GAAP Standalone Independent Auditor’s Report To the Board of Directors of Infosys Limited (formerly Infosys Technologies Limited) Report on the Financial Statements We have audited the accompanying financial statements of Infosys Limited (“the Company”), which comprise the Balance Sheet as at December31, 2011, the Statement of Profit and Loss of the Company for the quarter and nine months then ended, the Cash Flow Statement of the Company for the nine months then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation of these financial statements that give a true and fair view of the financial position, financial performance and cash flows of the Company in accordance with the Accounting Standards referred to in sub-section (3C) of section 211 of the Companies Act, 1956 (“the Act”). This responsibility includes the design, implementation and maintenance of internal control relevant to the preparation and presentation of the financial statements that give a true and fair view and are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards on Auditing issued by the Institute of Chartered Accountants of India. Those Standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of the accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion and to the best of our information and according to the explanations given to us, the financial statements give the information required by the Act in the manner so required and give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at December 31, 2011; (ii) in the case of the Statement of Profit and Loss, of the profit for the quarter and nine months ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows for the nine months ended on that date. Report on Other Legal and Regulatory Requirements As required by section 227(3) of the Act, we report that: a. we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purpose of our audit; b. in our opinion proper books of account as required by law have been kept by the Company so far as appears from our examination of those books; c. the Balance Sheet, Statement of Profit and Loss and Cash Flow Statement dealt with by this Report are in agreement with the books of account; and d. in our opinion, the Balance Sheet, Statement of Profit and Loss and Cash Flow Statement comply with the Accounting Standards referred to in subsection (3C) of section 211 of the Companies Act, 1956. for B S R & Co. Chartered Accountants Firm’s Registration Number: 101248W Natrajh Ramakrishna Partner Membership Number: 32815 Bangalore January 12, 2012 INFOSYS LIMITED in crore Balance Sheet as at Note December 31, 2011 March 31, 2011 EQUITY AND LIABILITIES SHAREHOLDERS' FUNDS Share capital Reserves and surplus NON-CURRENT LIABILITIES Deferred tax liabilities (net) 28 – Other long-term liabilities 23 25 51 25 CURRENT LIABILITIES Trade payables 74 85 Other current liabilities Short-term provisions ASSETS NON-CURRENT ASSETS Fixed assets Tangible assets Intangible assets – – Capital work-in-progress Non-current investments Deferred tax assets (net) Long-term loans and advances Other non-current assets 8 – CURRENT ASSETS Current investments Trade receivables Cash and cash equivalents Short-term loans and advances SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director R.Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director and Chief Financial Officer Bangalore January 12, 2012 B. G. Srinivas Director Ashok Vemuri Director K. Parvatheesam Company Secretary INFOSYS LIMITED in crore, except per share data Statement of Profit and Loss for the Note Quarter ended December 31, Nine months ended December 31, Income from software services and products Other income Total revenue Expenses Employee benefit expenses Cost of technical sub-contractors Travel expenses Cost of software packages and others Communication expenses 58 37 Professional charges 83 Depreciation and amortisation expense Other expenses Total expenses PROFIT BEFORE TAX Tax expense: Current tax Deferred tax 73 36 PROFIT FOR THE PERIOD EARNINGS PER EQUITY SHARE Equity shares of par value 5/- each Basic Diluted Number of shares used in computing earnings per share Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director R.Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director and Chief Financial Officer Bangalore January 12, 2012 B. G. Srinivas Director Ashok Vemuri Director K. Parvatheesam Company Secretary INFOSYS LIMITED in crore Cash Flow Statement for the Note Nine months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES Profit before tax Adjustments to reconcile profit before tax to cash provided by operating activities Depreciation and amortisation expense Interest and dividend income Effect of exchange differences on translation of assets and liabilities Changes in assets and liabilities Trade receivables Loans and advances and other assets Liabilities and provisions Income taxes paid NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Payment towards capital expenditure Investments in subsidiaries Disposal of other investments Interest and dividend received NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 5 23 Repayment of loan given to subsidiary 23 Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 47 3 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director R.Seshasayee Director Ann M. Fudge Director Ravi Venkatesan Director Srinath Batni Director V. Balakrishnan Director and Chief Financial Officer Bangalore January 12, 2012 B. G. Srinivas Director Ashok Vemuri Director K. Parvatheesam Company Secretary Significant accounting policies and notes on accounts Company overview Infosys Limited ('Infosys' or 'the Company') along with its majority-owned and controlled subsidiary, Infosys BPO Limited ('Infosys BPO') and wholly-owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ('Infosys Australia'), Infosys Technologies (China) Co. Limited ('Infosys China'), Infosys Consulting Inc. ('Infosys Consulting'), Infosys Technologies S. de R. L. de C. V. ('Infosys Mexico'), Infosys Technologies (Sweden) AB. ('Infosys Sweden'), Infosys Tecnologia DO Brasil LTDA. ('Infosys Brasil'), Infosys Public Services, Inc, USA ('Infosys Public Services') and Infosys Technologies (Shanghai) Company Limited ('Infosys Shanghai') is a leading global technology services corporation. The Company provides business consulting, technology, engineering and outsourcing services to help clients build tomorrow's enterprise. In addition, the Company offers software products for the banking industry. 1 Significant accounting policies 1.1 Basis of preparation of financial statements These financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair values. GAAP comprises mandatory accounting standards as prescribed by the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India (SEBI). Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. 1.2 Use of estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage of completion which requires the Company to estimate the efforts expended to date as a proportion of the total efforts to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as the Management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognized wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset's net selling price and value in use, which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. 1.3 Revenue recognition Revenue is primarily derived from software development and related services and from the licensing of software products. Arrangements with customers for software development and related services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price and fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage of completion method. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billings in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage-of-completion method. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Company recognizes changes in the estimated amount of obligations for discounts using a cumulative catchup approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Company presents revenues net of value-added taxes in its statement of profit and loss Profit on sale of investments is recorded on transfer of title from the Company and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Company's right to receive dividend is established. 1.4 Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Company has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 1.5 Post-sales client support and warranties The Company provides its clients with a fixed-period warranty for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time when related revenues are recorded and included in cost of sales. The Company estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 1.6 Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 1.7 Fixed assets, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairment, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises of the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. 1.8 Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method over the useful lives of assets estimated by the Management. Depreciation for assets purchased / sold during a period is proportionately charged. Individual low cost assets (acquired for 5,000/- or less) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Company for its use. The Management estimates the useful lives for the other fixed assets as follows : Buildings 15 years Plant and machinery 5 years Office equipment 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 1.9 Retirement benefits to employees a. Gratuity In accordance with the Payment of Gratuity Act, 1972, the Company provides for gratuity, a defined benefit retirement plan ('the Gratuity Plan') covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Company. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The Company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). Trustees administer contributions made to the Trust and contributions are invested in specific investments as permitted by the law. The Company recognizes the net obligation of the gratuity plan in the Balance Sheet as an asset or liability, respectively in accordance with Accounting Standard (AS) 15, 'Employee Benefits'. The Company's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made, and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the statement of profit and loss in the period in which they arise. b. Superannuation Certain employees of Infosys are also participants in the superannuation plan ('the Plan') which is a defined contribution plan. The Company has no obligations to the Plan beyond its monthly contributions. c. Provident fund Eligible employees receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee’s salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees’ Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the trust and the notified interest rate. d. Compensated absences The employees of the Company are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 1.10 Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 1.11 Foreign currency transactions Foreign-currency denominated monetary assets and liabilities are translated at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the Statement of profit and loss. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. 1.12 Forward and options contracts in foreign currencies The Company uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Company and the Company does not use those for trading or speculation purposes. Effective April 1, 2008, the Company adopted AS 30, 'Financial Instruments: Recognition and Measurement', to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of the Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions are recognized in the statement of profit and loss. The Company records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the statement of profit and loss of that period. To designate a forward or options contract as an effective hedge, the Management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the statement of profit and loss. Currently hedges undertaken by the Company are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the statement of profit and loss at each reporting date. 1.13 Income taxes Income taxes are accrued in the same period that the related revenue and expenses arise. A provision is made for income tax annually, based on the tax liability computed, after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. Minimum alternate tax (MAT) paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the Balance Sheet if there is convincing evidence that the Company will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Company offsets, on a year on year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit considered for income taxes and the profit as per the financial statements are identified, and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. Deferred tax assets and deferred tax liabilities have been offset wherever the Company has a legally enforceable right to set off current tax assets against current tax liabilities and where the deferred tax assets and deferred tax liabilities relate to income taxes levied by the same taxation authority. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to statement of profit and loss are credited to the share premium account. 1.14 Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 1.15 Investments Trade investments are the investments made to enhance the Company’s business interests. Investments are either classified as current or long-term based on Management’s intention at the time of purchase. Current investments are carried at the lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 1.16 Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 1.17 Cash flow statement Cash flows are reported using the indirect method, whereby profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Company are segregated. 1.18 Leases Lease under which the Company assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the statement of profit and loss over the lease term. 2 NOTES ON ACCOUNTS FOR THE QUARTER AND NINE MONTHS ENDED DECEMBER 31, 2011 The previous period figures have been regrouped/reclassified, wherever necessary to conform to the current period presentation. 2.1 SHARE CAPITAL in crore, except as otherwise stated Particulars As at December 31, 2011 March 31, 2011 Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid-Up Equity shares, 5/- par value (1) 57,42,19,117 (57,41,51,559) equity shares fully paid-up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve. ] Forfeited shares amounted to 1,500/- (1,500/-) Refer to note 2.31 for details of basic and diluted shares The Company has only one class of shares referred to as equity shares having a par value of 5/-. Each holder of equity shares is entitled to one vote per share. The Company declares and pays dividends in Indian rupees. The dividend proposed by the Board of Directors is subject to the approval of the shareholders in the ensuing Annual General Meeting. During the year ended March 31, 2011, the amount of per share dividend recognized as distributions to equity shareholders was 60. The dividend for the year ended March 31, 2011 includes 20 per share of final dividend, 10 per share of interim dividend and 30 per share of 30th year special dividend. The total dividend appropriation for the year ended March 31, 2011 amounted to 4,013 crore including corporate dividend tax of 568 crore. The Board of Directors, in their meeting on October 12, 2011, declared an interim dividend of 15 per equity share. The total dividend appropriation for the nine months ended December 31, 2011 amounted to 1,002 crore including corporate dividend tax of 140 crore. In the event of liquidation of the Company, the holders of equity shares will be entitled to receive any of the remaining assets of the company, after distribution of all preferential amounts. However, no such preferential amounts exist currently. The distribution will be in proportion to the number of equity shares held by the shareholders. The details of shareholder holding more than 5% shares as at December 31, 2011 and March 31, 2011 is set out below: Name of the shareholder As at December 31, 2011 As at March 31, 2011 No. of shares % held No. of shares % held Life Insurance Corporation of India(1) includes all schemes under their management The reconciliation of the number of shares outstanding and the amount of share capital as at December 31, 2011 and March 31, 2011 is set out below: Particulars As at December 31, 2011 As at March 31, 2011 Number of shares Amount Number of shares Amount Number of shares at the beginning Add: Shares issued on exercise of employee stock options – – Number of shares at the end Stock option plans The Company has two Stock Option Plans. 1998 Stock Option Plan ('the 1998 Plan') The 1998 Plan was approved by the Board of Directors in December 1997 and by the shareholders in January 1998, and is for issue of 1,17,60,000 ADSs representing 1,17,60,000 equity shares. All options under the 1998 Plan are exercisable for ADSs representing equity shares. A compensation committee comprising independent members of the Board of Directors administers the 1998 Plan. All options had been granted at 100% of fair market value. The 1998 Plan lapsed on January 6, 2008, and consequently no further shares will be issued to employees under this plan. 1999 Stock Option Plan ('the 1999 Plan') In fiscal 2000, the Company instituted the 1999 Plan. The shareholders and the Board of Directors approved the plan in September 1999, which provides for the issue of 5,28,00,000 equity shares to the employees. The compensation committee administers the 1999 Plan. Options were issued to employees at an exercise price that is not less than the fair market value. The 1999 Plan lapsed on June 11, 2009, and consequently no further shares will be issued to employees under this plan. The activity in the 1998 Plan and 1999 Plan during the quarter and nine months ended December 31, 2011 and December 31, 2010, respectively, is set out below: Particulars Quarter ended December 31, Nine months ended December 31, The 1998 Plan : Options outstanding, beginning of the period Less: Exercised Forfeited Options outstanding, end of the period Options exercisable, end of the period The 1999 Plan : Options outstanding, beginning of the period Less: Exercised Forfeited – Options outstanding, end of the period Options exercisable, end of the period The weighted average share price of options exercised under the 1998 Plan during the quarter ended December 31, 2011 and December 31, 2010 was 2,749 and 3,158, respectively. The weighted average share price of options exercised under the 1999 Plan during the quarter ended December 31, 2011 and December 31, 2010 was 2,726 and 3,148, respectively. The weighted average share price of options exercised under the 1998 Plan during the nine months ended December 31, 2011 and December 31, 2010 was 2,777 and 2,949, respectively. The weighted average share price of options exercised under the 1999 Plan during the nine months ended December 31, 2011 and December 31, 2010 was 2,649 and 2,885, respectively. The following tables summarize information about the options outstanding under the 1998 Plan and 1999 Plan as at December 31, 2011 and March 31, 2011 respectively: Range of exercise prices per share () As at December 31, 2011 Number of shares arising out of options Weighted average remaining contractual life (in years) Weighted average exercise price (in ) The 1998 Plan: 300-700 – – – 701-1,400 The 1999 Plan: 300-700 701-2,500 Range of exercise prices per share () As at March 31, 2011 Number of shares arising out of options Weighted average remaining contractual life (in years) Weighted average exercise price (in ) The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 As at December 31, 2011 and March 31, 2011, the Company had 23,688 and 98,790 number of shares reserved for issue under the 1998 and 1999 employee stock option plans, respectively. Most of the shares reserved for issue under the 1998 and 1999 employee stock option plans are vested and are exercisable at any point of time, except for 4,255 shares issued under the 1999 employee stock option plan which is unvested as of December 31, 2011. The vesting date for these 4,255 shares is June 16, 2012. 2.2 RESERVES AND SURPLUS in crore Particulars As at December 31, 2011 March 31, 2011 Capital reserve – Opening balance 54 54 Add: Transferred from Surplus – – 54 54 Securities premium account – Opening balance Add: Receipts on exercise of employee stock options 5 24 Income tax benefit arising from exercise of stock options – 11 General reserve – Opening balance Add: Transferred from Surplus – Surplus– Opening Balance Add: Net profit after tax transferred from Statement of Profit and Loss Amount available for appropriation Appropriations: Interim dividend 30th year special dividend – Final dividend – Total dividend Dividend tax Amount transferred to general reserve – Surplus– Closing Balance 2.3 DEFERRED TAXES in crore Particulars As at December 31, 2011 March 31, 2011 Deferred tax assets Fixed assets Trade receivables 21 19 Unavailed leave 75 85 Computer software 30 24 Accrued compensation to employees 58 24 Others 15 20 Deferred tax liabilities Branch profit tax Deferred tax assets and deferred tax liabilities have been offset wherever the Company has a legally enforceable right to set off current tax assets against current tax liabilities and where the deferred tax assets and deferred tax liabilities relate to income taxes levied by the same taxation authority. As at December 31, 2011 and March 31, 2011, the Company has provided for branch profit tax of 282 and 176 crore, respectively, for its overseas branches, as the Company estimates that these branch profits would be distributed in the foreseeable future. Branch profit tax balance increased by 33 crore during the nine months ended December 31, 2011 due to foreign currency fluctuation impact. 2.4 OTHER LONG-TERM LIABILITIES in crore Particulars As at December 31, 2011 March 31, 2011 Others Gratuity obligation – unamortised amount relating to plan amendment (refer to note 2.28) 16 18 Rental deposits received from subsidiary (refer to note 2.25) 7 7 23 25 2.5 TRADE PAYABLES in crore Particulars As at December 31, 2011 March 31, 2011 Trade payables(1) 74 85 74 85 (1) Includes dues to subsidiaries (refer to note 2.25) 65 55 2.6 OTHER CURRENT LIABILITIES in crore Particulars As at December 31, 2011 March 31, 2011 Accrued salaries and benefits Salaries and benefits 45 42 Bonus and incentives Other liabilities Provision for expenses Retention monies 31 21 Withholding and other taxes payable Gratuity obligation – unamortised amount relating to plan amendment, current (refer to note 2.28) 3 4 Other payables 1 1 Advances received from clients 14 19 Unearned revenue Mark-to-market loss on forward and options contracts – Unpaid dividends 3 3 2.7 SHORT-TERM PROVISIONS in crore Particulars As at December 31, 2011 March 31, 2011 Provision for employee benefits Unavailed leave Others Proposed dividend – Provision for Tax on dividend – Income taxes Post-sales client support and warranties 78 Provision for post-sales client support and warranties The movement in the provision for post-sales client support and warranties is as follows : in crore Particulars Quarter ended December 31, Nine months ended December 31, Year ended
